


110 HJ 28 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 28
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2007
			Mr. Jackson of
			 Illinois (for himself, Mr. Bishop of
			 Georgia, Ms. Corrine Brown of
			 Florida, Mrs. Christensen,
			 Mr. Cleaver,
			 Mr. Cummings,
			 Mr. Fattah,
			 Mr. Grijalva,
			 Ms. Kilpatrick,
			 Mr. Johnson of Georgia,
			 Mr. Meek of Florida,
			 Ms. Norton,
			 Mr. Rush, Mr. Stark, Ms.
			 Woolsey, and Mr. Wynn)
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States regarding the right to vote.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.All citizens of the United States who are
				eighteen years of age or older shall have the right to vote in any public
				election held in the jurisdiction in which the citizen resides. The right to
				vote shall not be denied or abridged by the United States, any State, or any
				other public or private person or entity, except that the United States or any
				State may establish regulations narrowly tailored to produce efficient and
				honest elections.
					2.Each State shall administer public
				elections in the State in accordance with election performance standards
				established by the Congress. The Congress shall reconsider such election
				performance standards at least once every four years to determine if higher
				standards should be established to reflect improvements in methods and
				practices regarding the administration of elections.
					3.Each State shall provide any eligible voter
				the opportunity to register and vote on the day of any public election.
					4.The Congress shall have power to enforce
				and implement this article by appropriate
				legislation.
					.
		
